DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Scott Cromar on 02/04/2021. Applicant agreed to amend claim 2 as recited below in order to overcome the rejection under 35 USC 103 as being unpatentable over Haisch et al. in view of Kerr.  

The application has been amended as follows: 
Claim 2 was amended as follows: 
2.	A beam scanner apparatus for conducting multiple-scale scanning with an optical coherence tomography apparatus, the beam scanner apparatus comprising: 
a plurality of optical elements configured to adjust movement of a beam from an optical coherence tomography apparatus on at least two different length scales for detecting an analyte level in scanned tissue, the at least two different length scales comprising:

(ii) a measurement-scale, wherein the beam moves over a distance smaller than the coarse-scale, and wherein optical coherence tomography measurements taken over the measurement-scale and in a determined analyte correlating region are useable for providing analyte measurement correlation; and
a controller configured to receive the information, determine an analyte correlating region therefrom, and direct the plurality of optical elements to adjust movement of the beam on the measurement-scale within the analyte correlating region.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        




/MARJAN FARDANESH/Examiner, Art Unit 3791